April 27, 2012 Heather Clark Staff Accountant US Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re: The Guitammer Company, a Nevada corporation Amendment No. 1 to Form 8-K Filed April 27, 2012 File No. 000-54331 Ms. Clark: Filed herewith is Amendment No. 1 to the Company’s Current Report on Form 8-K dated April 18, 2012. We believe we have fully complied with each of your comments by making the requested changes. The Company acknowledges: • the Company is responsible for the adequacy and accuracy of the disclosure in the filing; • staff comments or changes to disclosure in response to staff comments do notforeclose the Commission from taking any action with respect to the filing; • the Company may not assert staff comments as a defense in any proceeding initiated bythe Commission or any person under the federal securities laws of the United States. Thank you for your attention to this filing. Very Truly Yours, s/ Rich Conn Rich Conn, CFO
